DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is responsive to applicant’s remarks received on February 03, 2021. Claims 1-7, 9-14, 18 & 20-25 remain pending. Claims 8, 15-17, 19 & 26-30 have been cancelled.


Response to Arguments
Applicant’s arguments with respect to the amended claims filed on February 03, 2021 have been considered but are moot.  However, upon further consideration, a new ground(s) of rejection is made in view of Ellis et al. (US 20130070928 A1 hereinafter, Ellis ‘928) in combination with Jeyachandran et al. (US 20150194151 A1 hereinafter, Jeyachandran ‘151) and further in view of Prasad et al. (US 9,697,828 B1 hereinafter, Prasad ‘828).


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6, 4, 18 & 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis ‘928 in combination with Jeyachandran ‘151 and further in view of Prasad ‘828.
Regarding claim 1; Ellis ‘928 discloses a data processing system (Figs. 5A-B, System 500 i.e. System 500 can include one or more servers 502 which can be any suitable server for providing access to or a copy of the application, such as a processor, a computer, a data processing device.  Paragraph 0017 & 0076)
for processing received audio data (Fig. 1, Step 110 i.e. At 110, an audio signal can be received by the application running on a mobile device. Paragraph 0032)
comprising: 
a classification unit (Fig. 1, Step 120)  configured to receive data derived from an audio signal (Fig. 1, Step 120 i.e. At 120, the application can extract audio features from the audio signal received at 110. Paragraph 0034);
and, based on the received data, to determine a classification state of an acoustic environment (Fig. 1. Step 130 i.e. At 130, the application can compare the audio features extracted at 120 with at least one classification model. Paragraph 0037).

Jeyachandran ‘151 discloses wherein access to a subsequent processing unit is controlled based on the classification state of the acoustic environment (Fig. 5, Steps 508-510 i.e. Fig. 5 is a flow diagram illustrating an example method 500 of modifying the operation of an electronic system based on acoustic ambience classification. The at least one audio signal may be classified based on the at least one audio feature (operation 508). The operation of an electronic system may then be modified based on the classifications (operation 510). Paragraph 0044). 
Ellis ‘928 and Jeyachandran ‘151 are combinable because they are from same field of endeavor of speech systems (Jeyachandran ‘151 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Ellis ‘928 by adding wherein access to a subsequent processing unit is controlled based on the classification state of the acoustic environment as taught by Jeyachandran ‘151. The motivation for doing so would have been advantageous to improve sound reception due to background sounds or noise that adversely affect the operation of an automated speech recognition system being utilized by a user within an environment. Therefore, it would have been obvious to combine Ellis ‘928 with Jeyachandran ‘151 to obtain the invention as specified.
Although Examiner reasonably believes that Jeyachandran ‘151at Paragraphs 0042-0044 discloses wherein access to a subsequent processing unit is controlled based on the presence of a trigger word or a phrase in the audio signal. For example, Paragraph 0042 discloses wherein the audio processing system 100 may cause the automated speech recognition system 120 to reduce or limit the internal vocabulary being employed by the automated speech recognition system 120 to a more essential subset of words and/or phrases. Paragraph 0043 teaches wherein the system (Fig. 4, Steps 414-416 i.e. At decision block 414, if the detection score exceeds some threshold, satisfies some rule framework, or otherwise satisfies some predetermined or dynamically determined criteria, then a wake word detection may be triggered and the process 400 can proceed to bock 416. At block 416, the ASR module 120 and NLU module 122 can proceed to produce ASR and NLU results based on the audio signal streamed to the speech processing system 210 in response to detection of the wake word by the client-side wake word detector 100a. Paragraphs 0038-0039).
Ellis ‘928 and Prasad ‘828 are combinable because they are from same field of endeavor of speech systems (Prasad ‘828 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Ellis ‘928 by adding wherein access to a subsequent processing unit is controlled based on the presence of a trigger word or a phrase in the audio signal as taught by Prasad ‘828. The motivation for doing so would have been advantageous to better detect words in an audio using contextual information to enhance automatic speech recognition. Therefore, it would have been obvious to combine Ellis ‘928 with Prasad ‘828 to obtain the invention as specified.

Regarding claim 2; Ellis ‘928 discloses wherein: the classification unit comprises: a model (Fig. 1, Step 150) configured to receive the data and to derive a representation of the acoustic environment (i.e. At 150, the application can identify one or more non-speech audio events based on the comparison performed at 130 and the determination performed at 140. Mechanisms for mobile audio event recognition are provided. These mechanisms can include identifying non-speech audio events (also referred to herein as "events" or " audio events"), such as the sound of an emergency alarm (e.g., a fire alarm, a carbon monoxide alarm, a tornado warning, etc.), a door knock, a door bell, an alarm clock, a baby crying, a telephone ringing, a car horn honking, a microwave beeping, water running, a tea kettle whistling, a dog barking, etc. This can further include detecting individual audio events (e.g., a bell ring), classifying the acoustic environment (e.g., outdoors, indoors, noisy environment, etc.), and/or distinguishing between types of sounds (e.g., speech and music). Paragraphs 0020 & 0042);
a comparator operable to compare the representation with a threshold and to output the classification state of the acoustic environment (i.e. At 150, the application can identify one or more non-speech audio events based on the comparison performed at 130 and the determination performed at 140. The non-speech audio events can be identified as belonging to one or more classes if they exceed some threshold probability that they match more than one of the one or more classes. For example, if a classification model determines that there is greater than a 50% chance that the event matches a particular class, the classification model can identify the event as matching that class. Paragraph 0042).

Regarding claim 3; Ellis ‘928 as modified does not expressly disclose wherein the representation comprises a representation of the direct to reverberant energy (DRR) of the audio signal.
Jeyachandran ‘151 discloses wherein the representation comprises a representation of the direct to reverberant energy (DRR) of the audio signal (i.e. The analysis/classification module 114 may analyze the received audio signals or sounds to identify or classify the sounds, such as a user singing, a user humming, a user tapping or drumming on a surface, wind noise, rain noise, fan noise, competing sources of music or other content, ongoing conversation, unwanted reverberation, and so on. Paragraph 0023).
Ellis ‘928 and Jeyachandran ‘151 are combinable because they are from same field of endeavor of speech systems (Jeyachandran ‘151 at “Field of Invention”). 


Regarding claim 4; Ellis ‘928 discloses a trigger word model for detecting the presence of data corresponding to the trigger word in the audio signal (i.e. After process 200 is initiated, an alert can be provided to a user in the form of a vibrotactile signal, a vibration, a visual display, etc., at 215. Any suitable mechanism can be used to provide alerts, including those described herein. At 220, the application can determine whether a user acknowledged the alert provided at 215. An acknowledgment can take the form of pressing a button pressing, a series of button pressings, a portion of a touch screen, saying a particular word or combination of words, or any other suitable manner of acknowledging an alert. Paragraphs 0051-0052)

Regarding claim 5; Ellis ‘928 discloses a control unit configured to receive i) an indication from the trigger word model (i.e. An acknowledgment can take the form of pressing a button pressing, a series of button pressings, a portion of a touch screen, saying a particular word or combination of words, or any other suitable manner of acknowledging an alert. Paragraphs 0051-0052)
and ii) the classification state of the classification unit (i.e. If a classification model determines that there is greater than a 50% chance that the event matches a particular class, the classification model can identify the event as matching that class. Paragraph 0042).

Regarding claim 6; Ellis ‘928 discloses wherein the control unit is operable to determine a control state of the processing system (i.e. Each of the mobile devices 510 and server 502 can be any of a general purpose device such as a computer or a special purpose device such as a client, a server, etc. Any of these general or special purpose devices can include any suitable components such as a hardware processor (which can be a microprocessor, digital signal processor, a controller, etc. Paragraph 0077).

Regarding claim 14; Ellis ‘928 discloses a timer, wherein the timer is initiated if the presence of data corresponding to the trigger word in the audio signal is determined (i.e. At 250, the application can determine whether the user has selected one of the classes from the list presented at 225 (including a user selection of none of the presented classes). If the application determines that the user has not selected a class ("NO" at 250), process 200 can proceed to 255 to determine whether a predetermined time has elapsed since the list was presented to the user at 225 (e.g., n seconds, where n can be 0.5, 1, 2, etc.). Paragraph 0058).

Regarding claim 18; Ellis ‘928 discloses wherein the device comprises a mobile telephone, headphone, acoustic noise cancelling headphones, a smart watch, an audio player, a video player, a mobile computing platform, a games device, a remote controller device, a toy, a machine, or a home automation controller, a domestic appliance or other portable device (Fig. 5A, Mobile Device 510).
Regarding claim 20; Claim 20 contains substantially the same subject matter as claim 1. Therefore, claim 20 is rejected on the same grounds as claim 1.
Regarding claim 21; Claim 21 contains substantially the same subject matter as claim 2. Therefore, claim 21 is rejected on the same grounds as claim 2.
Regarding claim 22; Claim 22 contains substantially the same subject matter as claim 3. Therefore, claim 22 is rejected on the same grounds as claim 3.
Regarding claim 23; Claim 23 contains substantially the same subject matter as claim 4. Therefore, claim 23 is rejected on the same grounds as claim 4.
Regarding claim 24; Claim 24 contains substantially the same subject matter as claim 6. Therefore, claim 24 is rejected on the same grounds as claim 6.


Allowable Subject Matter
Claims 7, 9-13 & 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677